                   Case 1:18-cv-09936-LGS Document 273 Filed 05/26/20 Page 1 of 2
Plaintiffs and the MGM Entities shall file a status letter regarding the production of the responsive material
by June 18, 2020.

                                                                                              May 22, 2020
Dated: May 26, 2020
       New York, New York

         The Honorable Lorna G Schofield
         United States District Court for the Southern District of New York
         40 Foley Square
         New York, NY 10007
                 Jane Doe, et al. v. Trump Corp., et al., 1:18-cv-9936 (LGS)
         Dear Judge Schofield:

                 We write jointly on behalf of Plaintiffs and the MGM Entities, pursuant to the Court’s
         April 27, 2020 Order, to provide the Court with an update concerning the timing and logistics of
         Plaintiffs’ access to certain relevant unaired video footage from The Celebrity
         Apprentice (Doc. No. 260) since we last updated the Court on April 24, 2020 (Doc. No. 254).

                  Plaintiffs and the MGM Entities have continued to work cooperatively to identify relevant
         footage from the March 22, 2009 and March 27, 2011 episodes of The Celebrity Apprentice (the
         “Relevant Episodes”). To that end, on April 28, 2020, the MGM Entities provided Plaintiffs with
         additional documents relating to the Relevant Episodes as set forth in Plaintiffs’ April 24
         letter. (Doc. No. 254.)

                 Plaintiffs and the MGM Entities also have continued to meet and confer concerning the
         timing and logistics of Plaintiffs’ access to the relevant footage in light of the ongoing
         COVID-19 pandemic. At the time of our last status update letter, the MGM Entities
         represented that, based on information then available to them, their offices would remain closed
         at least through Friday, May 15, 2020, if not later. (Doc. No. 254.) On May 15, 2020, Los
         Angeles County’s “Safer at Home” order was extended indefinitely, with a series of phased re-
         openings rather than a definite endpoint. The MGM Entities’ understanding is that the Safer
         at Home order, as extended, precludes them from opening their offices, accessing the
         footage storage site, or setting up a physical location to review the footage until June 15,
         2020, at the earliest. The MGM Entities have further represented that it will likely take some
         time after reopening to address logistical matters relating to the footage. Plaintiffs and the
         MGM Entities have agreed to continue meeting and conferring as June 15 approaches.

                 Accordingly, Plaintiffs and the MGM Entities jointly and respectfully propose that we
         file a further joint status update letter by June 18, 2020, apprising the Court of our further
         discussions regarding the timing and logistics of Plaintiffs’ access to the relevant footage. We
         recognize that this jointly proposed deadline for a further update is only twelve days
         before the current June 30, 2020 deadline for completion of fact discovery, and we will work to
         complete this process as expeditiously as possible, while respectfully reserving rights to seek
         modification of the current schedule if and to the extent necessary.
    Case 1:18-cv-09936-LGS Document 273 Filed 05/26/20 Page 2 of 2



                                         Respectfully submitted,


/s/ Roberta A. Kaplan                    /s/ Jessica Stebbins Bina
Roberta A. Kaplan                        Jessica Stebbins Bina
John C. Quinn
Alexander J. Rodney                      LATHAM & WATKINS LLP
                                         10250 Constellation Blvd., 3rd
KAPLAN HECKER & FINK LLP                 Floor
350 Fifth Avenue, Suite 7110             Los Angeles, CA 90067
New York, New York 10118                 Telephone: (424) 653-5525
Telephone: (212) 763-0883                Facsimile: (424) 653-5501
Facsimile: (212) 564-0883                jessica.stebbinsbina@lw.com
rkaplan@kaplanhecker.com
jquinn@kaplanhecker.com
arodney@kaplanhecker.com                 Attorneys for nonparties Metro-
                                         Goldwyn Mayer Studios Inc. and
Andrew G. Celli, Jr.                     JMBP, LLC
Matthew D. Brinckerhoff
O. Andrew F. Wilson
David Berman
Nick Bourland

EMERY CELLI BRINCKERHOFF & ABADY LLP
600 Fifth Avenue at Rockefeller Center
New York, NY 10020
Telephone: (212) 763-5000
acelli@ecbalaw.com
mbrinckerhoff@ecbalaw.com
awilson@ecbalaw.com
dberman@ecbalaw.com
nbourland@ecbalaw.com

Attorneys for Plaintiffs




                                    2
